                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:

LEWIS P. CRIDER, JR. and                                      BANKRUPTCY CASE
PHYLLIS M. CRIDER,                                            NO.: 6:18-bk-07425-CCJ

      Debtors.
________________________________/

ARVIND MAHENDRU,
as Chapter 7 Trustee of the estate of
LEWIS P. CRIDER, JR. and
PHYLLIS M. CRIDER,

         Plaintiff,
v.                                                            ADVERSARY PROCEEDING
                                                              NO.:
TD BANK USA,
NATIONAL ASSOCIATION,

      Defendant.
________________________________/

                                           COMPLAINT

         Plaintiff, Arvind Mahendru (“Plaintiff”), the Chapter 7 Trustee of the bankruptcy estate of

Lewis P. Crider, Jr. (“Mr. Crider”) and Phyllis M. Crider (“Mrs. Crider”) (collectively “Debtors”),

by and through undersigned counsel, hereby sues TD Bank USA, National Association, and states

the following:

                                 PRELIMINARY STATEMENT

         1.      Debtors, Lewis P. Crider, Jr. and Phyllis M. Crider, filed a petition for bankruptcy

relief under Chapter 7 on November 30, 2018.




                                                  1
       2.      Plaintiff brings this action pursuant to Fla. Stat. § 559.55 et seq., the Florida

Consumer Collection Practices Act (“FCCPA”) and 47 U.S.C. § 227 et seq., the Telephone

Consumer Protection Act (“TCPA”).

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1334, 28 U.S.C. § 157(b)(2)(O),

and the Standing Order of Reference of the United States District Court entered by Hon. Anne C.

Conway on February 22, 2012, 6:12-MC-26-ORL-22, Middle District of Florida, referring all

bankruptcy matters to the United States Bankruptcy Court for the Middle District of Florida.

                                              PARTIES

       4.      Plaintiff, Arvind Mahendru, is the Chapter 7 Trustee of the bankruptcy estate of

Lewis P. Crider, Jr. and Phyllis M. Crider.

       5.      Debtors, Lewis P. Crider, Jr. and Phyllis M. Crider, are natural persons residing in

Brevard County, Florida, where the causes of action arose, are “consumers,” as that term is defined

by Fla. Stat. § 559.55(8), and are “persons” under 47 U.S.C. § 227 et seq.

       6.      Defendant, TD Bank USA, including its collection agents and assigns

(“Defendant”), is a national association, is headquartered in Delaware, does business in the State

of Florida, is a “creditor,” as that term is defined by Fla. Stat. § 559.55(5), and is a “person” under

47 U.S.C. § 227 et seq.

       7.      Defendant, in the conduct of its business, uses one or more instrumentalities of

interstate commerce or the mails, including without limitation to, electronic communication with

Debtors.




                                                  2
       8.      The conduct of Defendant was authorized, approved and/or ratified by one or more

officers, directors, or managers of Defendant, and/or they knew in advance that the Defendant was

likely to conduct itself, and allowed them to so act, with conscious disregard of the rights and

safety of others. The agent(s) or employee(s) of Defendant acted within the course and scope of

such agency or employment and acted with the consent, permission and authorization of

Defendant.

       9.      The Defendant’s communications, set forth below, were made to exhaust the

Debtors’ will in an attempt to have the Debtors pay a debt after all necessary information was

conveyed and after all attempts and persuasion and negotiation had failed, as demonstrated by

Debtors either expressly or impliedly communicating to Defendant to stop calling Debtors.

                                  FACTUAL ALLEGATIONS

       10.     Debtors were alleged to owe Defendant a debt (the “Alleged Debt”).

       11.     The Alleged Debt stems from transactions primarily for personal, family, or

household purposes, and is therefore a “debt,” as that term is defined by Fla. Stat. § 559.55(6).

       12.     Defendant called Mrs. Crider’s cellular telephone from approximately January

2016 until September or October 2017 in an attempt to collect on the Alleged Debt.

       13.     Defendant called Mrs. Crider approximately one to two times per day, up to five

days each week.

       14.     In approximately March 2016, Mrs. Crider told Defendant that she was unable to

pay the Alleged Debt.

       15.     Approximately at the end of calendar year 2016, Mrs. Crider instructed Defendant

to stop calling in an attempt to collect on the Alleged Debt.




                                                 3
          16.    Nevertheless, Defendant continued to call Mrs. Crider on her cellular telephone

until approximately September or October 2017, despite Mrs. Crider instructing Defendant to stop

calling and telling Defendant that she was unable to pay the Alleged Debt.

          17.    Upon reasonable belief, Defendant utilized an automated telephone dialing system

when contacting Mrs. Crider. This is evidenced by the fact that Defendant would call Mrs. Crider’s

cellular telephone from different telephone numbers.

          18.    As described below, Defendant’s conduct constitutes violations of the FCCPA and

TCPA.

                                              COUNT I

                VIOLATION OF § 559.72(7) OF THE FCCPA BY DEFENDANT

          19.    This is an action against Defendant for violation of Fla. Stat. § 559.72(7).

          20.    Plaintiff realleges and incorporates paragraphs 1 through 18 as if fully set forth

herein.

          21.    Defendant communicated, directly and/or indirectly, certain information to Debtors

as set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).

          22.    Fla. Stat. § 559.72(7) provides, in pertinent part:

                 In collecting consumer debts, no person shall:

                 (7)    …willfully engage in other conduct which can reasonably be
                        expected to abuse or harass the debtor or any member of her or his
                        family.

          23.    Through its conduct, described above, Defendant directly and through its agents

violated the above section of the FCCPA.

          24.    All conditions precedent to this action have occurred, have been satisfied, or have

been waived.



                                                   4
          25.     Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s

fees and costs.

          26.     Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive damages

in accordance with Fla. Stat. §§ 559.77 and 768.72.

          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff actual damages,

statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),

and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                               COUNT II

                VIOLATION OF § 559.72(9) OF THE FCCPA BY DEFENDANT

          27.     This is an action against Defendant for violation of Fla. Stat. § 559.72(9).

          28.     Plaintiff realleges and incorporates paragraphs 1 through 18, as if fully set forth

herein.

          29.     Defendant communicated, directly and/or indirectly, certain information to Debtors

as set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).

          30.     Fla. Stat. § 559.72(9) provides, in pertinent part:

                  In collecting consumer debts, no person shall:

                  (9)   Claim, attempt, or threaten to enforce a debt when such person
                        knows that the debt is not legitimate, or assert the existence of some
                        other legal right when such person knows that the right does not
                        exist.
          31.     Through its conduct, described above, Defendant directly and through its agents

violated the above section of the FCCPA.



                                                    5
          32.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          33.     Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s

fees and costs.

          34.     Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive damages

in accordance with Fla. Stat. §§ 559.77 and 768.72.

          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff actual damages,

statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),

and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                              COUNT III

            VIOLATIONS OF THE TCPA, 47 U.S.C § 227 et seq., BY DEFENDANT

          35.     This is an action against Defendant for violations of the TCPA, 47 U.S.C. § 227 et

seq.

          36.     Plaintiff realleges and reincorporates paragraphs 1 through 18, as if fully set forth

herein.

          37.     Defendant, in the conduct of its business, used an automatic telephone dialing

system defined by 47 U.S.C. § 227(a)(1)(A) to communicate with Debtors.




                                                    6
       38.     Section 47 U.S.C. § 227(b)(1)(A)(iii) provides in pertinent part:

               It shall be unlawful for any person within the United States --

               (A) to make any call (other than a call made for emergency purposes or made
               with the prior express consent of the called party) using any automatic
               telephone system or an artificial or prerecorded voice –

                      (iii) to any telephone number assigned to a paging service, cellular
                      telephone service, specialized mobile radio service, or other radio
                      common carrier service, or any service for which the called party is
                      charged for the call;

       39.     Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing calls to Debtors’

cellular telephone using an automatic telephone dialing system without Debtors’ express consent.

       40.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

       41.     Defendant willfully, knowingly, and intentionally made multiple calls to Debtors’

cellular telephone utilizing an automatic telephone dialing system after Debtors told Defendant

that Defendant did not have permission to call Debtors’ cellular telephone.

       42.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

       43.     As a result of the above violation of the TCPA, Defendant is liable to Plaintiff for

actual damages, or the amount of $500.00 as damages for each violation, whichever is greater,

pursuant to the TCPA, 47 U.S.C. § 227(b)(3)(B).

       44.     Based upon the willful, knowing, and intentional conduct of Defendant as described

above, Plaintiff is also entitled to an increase in the amount of the award to treble the damages

amount available under 47 U.S.C. § 227(b)(3)(B), in accordance with 47 U.S.C. § 227(b)(3).




                                                7
       WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendant: (1) finding that Defendant violated the TCPA; (2) awarding Plaintiff actual damages

or the amount of $500.00 in damages for each violation, whichever is greater; (3) finding that

Defendant willfully, knowingly, and intentionally violated the TCPA and increasing the damages

award to treble the amount of damages otherwise to be entered as a judgment; and (4) awarding

Plaintiff any and all such further relief as is deemed necessary and appropriate.

Dated: March 22, 2019                                Respectfully Submitted,

                                                     CENTRONE & SHRADER, PLLC
                                                     612 W. Bay St.
                                                     Tampa, Florida 33606
                                                     Phone: (813) 360-1529
                                                     Fax: (813) 336-0832

                                                     /s/ Gus M. Centrone, Esq._________
                                                     BRIAN L. SHRADER, ESQ.
                                                     Florida Bar No. 57251
                                                     e-mail: bshrader@centroneshrader.com
                                                     GUS M. CENTRONE, ESQ.
                                                     Florida Bar No. 30151
                                                     e-mail: gcentrone@centroneshrader.com
                                                     Attorneys for Plaintiff




                                                 8
